DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
  	This Office action is in response to the amendment filed September 17, 2021 in which claims 19, 23, and 37 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-25 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015181721 in view of Clark (US 20080033220).
  	WO teaches a process for producing a diesel fraction starting from a renewable feedstock, such as, for example, a vegetable oil or a fat of an animal origin. WO teaches that steps of (a) putting at least one renewable feedstock comprising glycerides in contact with water at a temperature within the range of 150-400°C and at a pressure within the range of 1-20 MPa, forming at least a mixture of fatty acids and glycerine; (b) separating said glycerine from said mixture of fatty acids; (c) subjecting said mixture of fatty acids to catalytic hydrotreatment in the presence of hydrogen, obtaining a reaction product comprising: (i) at least one gaseous effluent comprising hydrogen, water vapor, CO2, possibly CO, and (ii) at least one diesel hydrocarbon fraction comprising a mixture of substantially linear paraffins; (d) separating said diesel hydrocarbon fraction from said reaction product. Said mixture of linear paraffins is advantageously subjected to a further hydroisomerization step for converting the linear paraffins into branched paraffins (see abstract; page 1, lines 4-7; page 4, line 29 through page 5, lines 1-17).  
 	The renewable feedstocks can be selected, for example, from vegetable oils, vegetable fats, animal fats, fish oils or mixtures thereof.  Some examples of renewable feedstocks are: sunflower oil, rapeseed oil, canola oil, palm oil, soybean oil, hempseed oil, olive oil, linseed oil, peanut oil, castor oil, mustard oil, coconut oil, oils deriving from algae or fatty oils contained in the pulp of pine trees ("tall oil"). The animal oils and fats 
 	The amount of the paraffinic component is selected to be in a range of carbon number C15-C18 and is at least 70 wt% or more (see Table 1, page 25).  WO teaches that the renewable fuel product of its invention may be blended with diesel fuels derived from fossil energy sources to obtain a diesel fuel composition (see page 1, lines 17-22).  WO does not require the presence of Fischer-Tropsch derived GTL.  WO teaches that the deactivation rate of the hydrodeoxygenation catalysts due to the content of metals (alkaline and alkaline-earth) and phosphorous, is significantly reduced, without having to use any specific pre-treatment of the feedstock (see page 4, lines 17-23).  WO meets the limitations of the claims other than the differences set forth below.
 	WO does not specifically teach the addition of 2-ethylhexyl nitrate.  However, Clark meets this limitation.
 	Clark teaches a method for increasing the cetane number of a diesel fuel composition by adding the ignition improver 2-ethylhexyl nitrate (see abstract).  The base fuel may be a petroleum diesel or a synthetic fuel (see para 0046-0055).  Clark teaches using from up to 0.05 % to up to 0.3 % (see para 0040 and Table 2, para 0124).  This range encompasses the claimed range.  Furthermore, Clark teaches the concentration of the ignition improver may be 0.005% v/v or more (see para 0095).

 	WO does not specifically teach the diluting agent fresh feed ratio.  However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the diluting agent and fresh feed through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
 	Applicant argues that Bellusi (WO) and Clark do not teach all of the features of claim 19.
 	The examiner has set forth what is taught by Bellusi and Clark.  Bellusi teaches the C15-C18 paraffins are present in at least 70 wt%.  It is reasonable to expect that the ratio of the i-paraffin/n-paraffin of the hydrotreated renewable fuel meets the claimed ratio because Bellusi teaches this in Table 3.

 	The examiner respectfully disagrees.  Clark teaches at paragraph 0095 that the ignition improver may be present at a concentration of 0.005% v/v or more.  This amount encompasses Applicant’s claimed 100-450 mg/kg of the additive.
 	As can be seen in Table 2 of Clark, F1 (conventional diesel fuel) has a neat cetane number of 53 and with the addition of 2-EHN there is a boost to the cetane number.  While the boost is greater in F2 (FT-derived fuel) and F3 (diesel/FT blend), this does not negate the fact that 2-EHN does boost the cetane number of diesel fuels.  Thus, Clark provides motivation to add a cetane improver to fuels because he teaches that his invention may generally be used for any fuel composition intended for and/or adapted for, use in a compression ignition engine (see Para 0047) and he shows that 2-EHN does boost the cetane number of conventional diesel fuels.
 	Applicant argues that the present invention is not a GTL fuel as is preferred by Clark. 
 	Clark was not relied upon for teaching the use of FT-derived fuels but was relied upon for teaching the use of 2-EHN cetane improvers and the proportions of these compounds that are present in fuel compositions.
 	Applicant argues that the examiner has relied upon hindsight reasoning because the skilled artisan would not combine the teachings of WO and Clark.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16326517/20210212